898 F.2d 145Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Boyd E. GRAVES, Plaintiff-Appellant,v.UNITED STATES of America;  Equal Employment OpportunityCommission, Defendants-Appellees,andMontgomery County (MD) Human Relations Commission;  Bidnet,Defendants.
No. 89-3304.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 20, 1989.Decided:  Feb. 28, 1990.Rehearing and Rehearing En Banc Denied March 27, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (C/A No. 88-1200-HM)
Boyd E. Graves, appellant pro se.
Nicholas M. Inzeo, Kathleen Oram, Susan Lisabeth Starr, Equal Employment Opportunity Commission, for appellees.
D.Md.
AFFIRMED.
Before WIDENER, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Boyd E. Graves appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion for relief from judgment.  Our review of the record discloses that this appeal is without merit, as there was no abuse of discretion.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.